Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,754,723 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1:
Claim15 of U.S. Patent No. 10,754,723 B2 contain(s) every element of claim(s) 1 of the instant application and as such anticipate(s) claim(s) 1 of the instant application.  This is shown as follows:
Claim 15 of U.S. Patent No. 10,754,723 B2 discloses:
A method of operating a processing system (A processing system—considering the method is applied to a processing system, then a processing system operating according to the method is the equivalent to claim 1).
a configuration block configured to: receive mode configuration data).
receiving life cycle data indicative of a life cycle state of the processing system (a configuration block configured to: receive life cycle data.  Life cycle data as defined by the specification is life cycle state of the processing system).
reading configuration data from a non-volatile memory (a configuration block configured to: read the configuration data from the non-volatile memory).
determining whether the configuration data contain errors by verifying whether the configuration data are corrupted or invalid (a configuration block configured to: determine whether the configuration data contain errors by verifying whether the configuration data are corrupted or invalid). 
when the configuration data do not contain errors, activating a normal operation mode of the processing system by providing the configuration data read from the non-volatile memory to a hardware circuit (a configuration block configured to: in case the configuration data do not contain errors, activate a normal operation mode of the processing system by providing the configuration data read from the non-volatile memory to a hardware block--the hardware block is equivalent to the hardware circuit).
when the configuration data do contain errors, activating an error operation mode of the processing system as a function of the mode configuration data and as a function of the life cycle data by: providing reset values to the hardware circuit when the mode configuration data indicate that a reset mode should be activated, and providing preset configuration data to the hardware circuit when the mode configuration data indicate that a degraded mode should be activated (a configuration block configured to: in case the configuration data do contain errors, activate an error operation mode of the processing system as a function of the life cycle data and as a function of the mode configuration data by: providing reset values to the hardware block when the mode configuration data indicate that a reset mode should be activated, and providing preset configuration data to the hardware block when the mode configuration data indicate that a degraded mode should be activated--the hardware block is equivalent to the hardware circuit). 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Allowable Subject Matter
Claim 1 would be allowable if the rejection on the ground of non-statutory double patenting was overcome.
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  
US 2017/0124354 A1 discloses that an integrated circuit (IC) can employ lifecycle information to support security features and associated operations for the IC. As the IC is moved through the different stages of manufacture and production, the lifecycle information is altered to indicate the current stage for the IC. For example, the lifecycle information can be set to an initial state at a manufacturing stage of the IC, and then changed to a different state when the IC is provided to a device manufacturer for incorporation into an electronic device. The lifecycle information can be used to, for example, restrict access to selected information and settings for the IC, so that the information and settings are only authorized to be accessed during selected stages of the IC lifecycle.   US 2016/0078208 A1 and US 2015/0339467 A1 also disclose using lifecycle data to maintain security of a device.
US 2016/0055338 A1 disclose repairing firmware based on an aggressive mode or a locked mode.  US 2009/0172471 A1 discloses a system management mode for recovering from interrupts.  US 2014/0115317 A1 discloses switching from production mode to a diagnostic mode.
Regarding claim 1, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, receiving mode configuration data; receiving life cycle data indicative of a life cycle state of the processing system, determining whether the configuration data contain errors by verifying whether the configuration data are corrupted or invalid; and when the configuration data do contain errors, activating an 
Regarding claim 15, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, a processing system configured to: read life cycle data from the non-volatile memory, the life cycle data being indicative of a life cycle state of the processing system, read configuration data from the non-volatile memory, determine whether the configuration data contain errors by verifying whether the configuration data are corrupted or invalid, and when the configuration data do contain errors, activate an error operation mode of the processing system as a function of mode configuration data and as a function of the life cycle data by: providing reset values to the hardware circuit when the mode configuration data indicate that a reset mode should be activated, and providing preset configuration data to the hardware circuit when the mode configuration data indicate that a degraded mode should be activated.
Regarding claim 19, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, an integrated circuit configured to: read life cycle data from the non-volatile memory, the life cycle data being indicative of a life cycle state of the integrated circuit, read configuration data from the non-volatile memory, determine whether the configuration data contain errors by verifying whether the configuration data are corrupted or invalid, and when the configuration data do 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113